Citation Nr: 1749442	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-45 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for compartmental exhaustion syndrome of the bilateral ankles.

3.  Entitlement to service connection for bacterial vaginosis.

4.  Entitlement to service connection for tingling and numbness of the bilateral upper and lower extremities.  

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for generalized arthritis of the bilateral lower extremities.

10.  Entitlement to service connection for obesity, to include as secondary to medication for service-connected disabilities.

11.  Entitlement to service connection for retinoschisis.

12.  Entitlement to service connection for peripheral retinal degeneration.

13.  Entitlement to an initial compensable evaluation for residuals of bilateral mid-tibial stress fractures.

14.  Entitlement to an initial compensable evaluation for costochondritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to November 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a November 2009 rating decision of the RO in St. Louis, Missouri.  Jurisdiction has since been transferred to the RO in Lincoln, Nebraska.

In March 2014, the Board remanded the Veteran's appeal with instruction to obtain relevant treatment records, provide VA examinations, and provide a supplemental statement of the case to address new evidence.  The relevant records were obtained, an examination was conducted in July 2014, and a supplemental statement of the case was issued in April 2017.  The Board is therefore satisfied that the instructions in its March 2014 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2014 Board decision also remanded issues of entitlement to service connection for menometrorrhagia or metrorrhagia, an acquired psychiatric disability, posttraumatic stress disorder (PTSD), and a low back disability, as well as entitlement to an initial evaluation in excess of 10 percent for insomnia and entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

Service connection for metrorrhagia and a low back disability was subsequently granted in an August 2014 rating decision, and service connection for an acquired psychiatric disability to include PTSD with major depressive disorder and insomnia was granted in an April 2017 rating decision.  These decisions represent full grants of those claims and they are therefore no longer before the Board.  

Additionally, the Veteran's 10 percent rating for insomnia no longer exists, as his insomnia is rated as part of his 70 percent rating for an acquired psychiatric disability.  The April 2017 rating decision thus dismissed the Veteran's appeal for an increased rating for insomnia as withdrawn.  As she has not expressed any disagreement with this determination it is no longer before the Board.  Likewise, the April 2017 rating decision resulted in the Veteran being in receipt of a combined schedular rating of 100 percent since separation from service.  The rating decision thus dismissed the TDIU claim as withdrawn.  The Board realizes that a TDIU predicated on a single disability may form the basis for an award of SMC, and thus must be considered when a claimant is in receipt of a combined schedular rating of 100 percent.  The Veteran, however, has not indicated that a single disability rendered her unemployable (apart from convalescent ratings already awarded), and she has not expressed disagreement with the dismissal of her TDIU claim.  The Board thus considers this issue to be outside the scope of this decision.

The issue of entitlement to an increased evaluation for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral ankle disability is not related to service.

2.  Bacterial vaginosis is not a current chronic disability.

3.  Tingling and numbness of the bilateral upper and lower extremities is not the result of a current disability.

4.  Fibromyalgia is not related to service.

5.  Obstructive sleep apnea arose in service.

6.  Degenerative changes to the right knee manifested within one year of separation from service.

7.  Degenerative changes to the left knee manifested within one year of separation from service.

8.  Generalized arthritis of the bilateral lower extremities is not a current disability not already subject to service connection.

9.  Obesity is not a disability for which VA compensation benefits are payable.


10.  In a May 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for retinoschisis.

11.  In a May 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for peripheral retinal degeneration.

12.  In a May 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an initial compensable evaluation for residuals of bilateral mid-tibial stress fractures.

13.  In a May 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an initial compensable evaluation for costochondritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for compartmental exhaustion syndrome of the bilateral ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bacterial vaginosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for tingling and numbness of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


5.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for degenerative changes to the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for degenerative changes to the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for generalized arthritis of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for obesity, to include as secondary to medication for service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017); VAOPGCPREC 1-2017 (Jan. 6, 2017).

10.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for retinoschisis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for peripheral retinal degeneration have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

12.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for residuals of bilateral mid-tibial stress fractures have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 


13.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable evaluation for costochondritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis or organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Compartmental Exhaustion Syndrome of the Bilateral Ankles

The Veteran claims service connection for compartmental exhaustion syndrome of the bilateral ankles.



Service treatment records reflect that during the Veteran's Reserve service, prior to her induction into active duty, she was given a provisional diagnosis of a left ankle sprain in July 2002.  Her orthopedist believed the pain was related to her pes planus and recommended new custom molded orthotics.  In June 2007 she reported left ankle tightness.

The Veteran underwent a VA examination in November 2008.  Her claims file was not available for review.  She reported that she was diagnosed with bilateral lower extremity compartmental exhaustion syndrome in 2008.  She reported constant non-radiating pain in her lower extremities, characterized as squeezing, burning, and aching, exacerbated by physical activity.  On examination there were no symptoms and ranges of motion were full and pain free.  The examiner stated that there was no current diagnosis of compartment syndrome.

In her November 2009 substantive appeal, the Veteran reported swelling in both ankles.  She stated that she had surgery on her left ankle and that she would subsequently have surgery on the right ankle.

VA treatment records reflect that in January and February 2010 the Veteran reported left ankle pain.

At a June 2010 VA examination for employability, an associated MRI of the left ankle showed minimal degenerative change at the talonavicular joint.  

VA treatment records reflect that at an October 2011 podiatry appointment the Veteran reported ankle pain.  In November 2013 she was diagnosed with bilateral tenosynovitis of the feet, ankles, and knees.

In a May 2017 statement, the Veteran reported that she has daily swelling in her ankles.

The Board finds that the evidence weighs against a finding that an ankle disability is related to service.  Her pre-discharge examination showed no current disability, and the surgeries that the Veteran reported were actually surgeries to her feet to address disabilities for which she is already service-connected.  While a June 2010 MRI showed minimal degenerative changes in the left ankle, this was more than 18 months after separation from service.  Similarly, there is no evidence in the record to connect her November 2013 tenosynovitis diagnosis with service.  For these reasons, the Board finds that the evidence weighs against a finding that an ankle disability is related to service, and service connection is therefore denied.

Bacterial Vaginosis

The Veteran claims service connection for bacterial vaginosis.

Service treatment records reflect that in May 2008 the Veteran was diagnosed with menometrorrhagia and in June 2008 she was diagnosed with metrorrhagia.  

The Veteran underwent a VA examination in November 2008.  Her claims file was not available for review.  She reported that she was diagnosed with bacterial vaginosis, menometrorrhagia, dysmenorrhea, and a cyst on her left ovary.  She stated that this began in 2006.  The examiner diagnosed menometrorrhagia and dysmenorrhea but stated that there was no current diagnosis of bacterial vaginosis.

In her November 2009 substantive appeal, the Veteran reported that she had bacterial vaginosis in service in October 2007 and was prescribed antibiotics.  She stated that she still had trouble with it.  

VA treatment records reflect that in December 2009 the Veteran reported persistent vaginal infections for at least two years with occasional itching.  She was diagnosed with vaginitis.  She reported vaginal irritation again in February 2010.  In October 2010 she was diagnosed with irregular menses which her physician attributed to her contraception.  

VA treatment records reflect that in December 2010 the Veteran had a routine gynecological examination.  In September 2013 she reported vaginal itching and discharge and stated that she had a vaginal infection.  She was prescribed an antifungal medication.  She reported a returning yeast infection in October 2013 and her medication was adjusted.  She was subsequently diagnosed with bacterial vaginitis and a likely rectocele.

The Veteran underwent a gynecological VA examination in July 2014.  She was diagnosed with menorrhagia, menometrorrhagia, and dysmentorrhea.  She was not diagnosed with bacterial vaginosis.  Based on this examination, she was granted service connection for menometrorrhagia or metrorrhagia in an August 2014 rating decision.

In a May 2017 statement, the Veteran reported that she had never had bacterial vaginosis prior to being diagnosed with such in the military.

The Board finds that the evidence weighs against a finding that bacterial vaginosis is a current chronic disability.  Although there is medical evidence of vaginitis in December 2009 and an acute diagnosis of an infection in 2013, the evidence does not establish a chronic condition on which compensation can be based.  There was no indication of bacterial vaginosis at either the November 2008 VA examination or the July 2014 VA examination, the acute infections having apparently resolved.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current chronic disability of bacterial vaginosis, and service connection must therefore be denied.

Tingling and Numbness in the Extremities

The Veteran claims service connection for tingling and numbness of the bilateral upper and lower extremities.  The Board notes that she is already service-connected for bilateral carpal tunnel syndrome and cubital tunnel syndrome in her upper extremities.  In her April 2009 claim, the Veteran explained that her claimed tingling and numbness was unrelated to her carpal tunnel and cubital tunnel syndromes.

Service treatment records do not reflect any symptoms of or treatment for any tingling or numbness in her extremities apart from her carpal tunnel and cubital tunnel syndromes.

The Veteran underwent a VA examination in November 2008.  Her claims file was not available for review.  She reported tingling that originates in her wrists and goes to the fingers, occurring on a weekly basis and lasting one to two days.  She reported daily numbness and tingling sensation starting from her elbows and radiating to the fifth digits.  She also reported constant pain and numbness of the feet with tingling, loss of sensation, and pain.  Motor, reflex, and sensory examinations were normal.  The examiner did not diagnose any disability related to tingling and numbness apart from carpal tunnel and cubital tunnel syndromes.  The examiner specifically stated that there was no current diagnosis of paresthesia in the left foot.

In her January 2009 notice of disagreement, the Veteran clarified that the numbness in her feet was bilateral and not confined to her left foot.

VA treatment records include an April 2009 electromyography study of the lower extremities that showed no evidence of neuropathy or radiculopathy.  An electromyography study of the upper extremities was likewise within normal limits.

In her November 2009 notice of disagreement, the Veteran reported that her generalized arthritis caused symptoms of numbness and tingling.

A June 2010 VA examination for employability included motor and sensory examinations of all extremities.  All results were normal and no diagnosis was made.

VA treatment records reflect that in December 2010 the Veteran reported low back pain with radiation into her legs.  




Private treatment records reflect that in March 2011 the Veteran reported lower back pain shooting into her leg and feet with associated numbness.  In June 2011 she reported back pain radiating posteriorly including numbness and tingling in her lower extremities.  An MRI showed mild degenerative changes in the lumbar spine but no nerve compression.

VA treatment records reflect that in March 2012 the Veteran reported waking up in the night with paresthesia in both upper extremities in the ulnar nerve distributions.  In September 2012 her physician stated that her reported tingling and pain was probably due to her fibromyalgia.

The Veteran underwent a VA examination in July 2014 for her lumbar spine disability.  Muscle, reflex, and sensory examinations of the lower extremities were all normal.  The examiner found no symptoms or objective evidence of radiculopathy.

VA treatment records indicate that in March 2016 the Veteran reported numbness and tingling of the lower and upper extremities to her neurologist.  A neurological examination revealed no abnormal findings.  Her neurologist suggested that the tingling and numbness might be a side effect of her migraine medication.

In a May 2017 statement, the Veteran reported that her tingling and numbness was exacerbated by her spine disabilities and was a side effect of her migraine medication.

The Board finds that the evidence weighs against a finding of a current disability involving tingling or numbness of the extremities.  While the Veteran has consistently reported such symptoms, repeated objective physical examinations and diagnostic tests have shown no indication of any neuropathy, radiculopathy, or any diagnosable condition on which compensation may be based.  The Board recognizes that her VA neurologist in March 2016 suggested that her symptoms may be side effects of her medication for her service-connected migraine headaches.  A review of the record, however, shows that the Veteran has not consistently taken this particular medication throughout the appeal period, yet her reports of tingling and numbness have nevertheless been consistent.  Because there is no underlying pathology diagnosed, the Board finds that there is no current disability related to tingling and numbness.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Fibromyalgia

The Veteran claims service connection for fibromyalgia.  As the Veteran has not served in Southwest Asia, the provisions of 38 C.F.R. § 3.317 are inapplicable to her claim.

Service treatment records do not reflect any diagnosis of or treatment for fibromyalgia.

In a May 2009 statement the Veteran reported fibromyalgia with symptoms of abdominal pain and pelvic pain.

VA treatment records reflect that in May 2009 the Veteran reported chronic noncardiac chest pain for the prior year, and her physician suggested that a fibromyalgia diagnosis should be considered.  At a July 2009 rheumatology consultation she reported diffuse body pain in muscles and joints all over but was unable to identify any specific area that hurts the most.  She was diagnosed with diffuse myalgias and arthralgias and with chronic musculoskeletal pain syndrome, but she did not meet the tender point criteria for fibromyalgia and did not have any evidence of autioimmune disease.  In September 2009 she continued to report chronic pain issues and was diagnosed with myofascial pain syndrome.  In October 2009 her physician noted chronic myofascial pain and likely fibromyalgia.  She began physical therapy, and in November 2009 she was diagnosed with fibromyalgia.  

In her November 2009 notice of disagreement the Veteran reported that she had been prescribed medication for fibromyalgia. 

VA treatment records reflect that the Veteran reported continued pain in February 2010.  In June 2010 her fibromyalgia was noted as stable and she received trigger point injections.  She continued regular treatment for fibromyalgia with trigger point injections thereafter.

In her September 2010 substantive appeal, the Veteran stated that although she was not diagnosed with fibromyalgia until after separation, her service treatment records would reflect that the symptoms on which the diagnosis was based were present in service.

In a May 2017 statement, the Veteran reported that her fibromyalgia is not genetic and that she suffered symptoms for years prior to her diagnosis, though not prior to induction into service.

The Board finds that the evidence weighs against a finding that fibromyalgia is related to service.  While the Veteran has stated that she began to experience the symptoms of fibromyalgia while in service, her VA rheumatologist specifically found that she did not meet the tender point criteria for fibromyalgia as late as July 2009.  It was not until October 2009 that she was diagnosed with likely fibromyalgia, with a formal diagnosis given in November 2009, approximately one year after separation from service.  Furthermore, fibromyalgia is not a disability for which a presumption of a chronic disability it available for onset less than one year from separation under 38 C.F.R. § 3.309(a).  For these reasons, the Board finds that the evidence weighs against a finding that fibromyalgia is related to service, and service connection is therefore denied.



Sleep Apnea

The Veteran claims service connection for obstructive sleep apnea.  In her May 2009 claim she reported that she underwent a sleep study while in service but never received the results.

Service treatment records reflect that in September 2008 the Veteran reported mild insomnia, daytime hypersomnulence, witnessed apnea, and frequent awakenings with gasping.  She was diagnosed with fatigue and referred for a sleep study.  The sleep study apparently occurred but there is no record of the results in the claims file.

In her November 2009 notice of disagreement, the Veteran reported that she had recently undergone a sleep study. 

Private treatment records include a November 2009 sleep study which indicated REM related mild sleep apnea.  

VA treatment records reflect that at a June 2010 pulmonary consultation, the Veteran reported severe hypersomnolence and fatigue.  The pulmonologist did not believe that the mild sleep apnea diagnosed in the November 2009 sleep study was related to reported hypersomnolence.  An August 2010 sleep study showed obstructive sleep apnea-hypopnea syndrome and respiratory-related arousal with mild REM predominance.  In October 2010 she reported that she had been focusing on improving sleep hygiene and that this has been improving her symptoms, though she still had problems with insomnia.

In her October 2010 substantive appeal, the Veteran reported that she had been diagnosed with sleep apnea and used a CPAP machine.  She reported that her symptoms began in service.  

VA treatment records reflect that in January 2011 the Veteran reported that the CPAP machine improved her symptoms.


The Veteran underwent a VA examination in May 2012.  It was noted that she was diagnosed with obstructive sleep apnea in 2009.  It required use of a continuous positive airway pressure (CPAP) machine and was productive of persistent daytime hypersomnolence.  

In a May 2017 statement, the Veteran reported her belief that sleep apnea was secondary to PTSD and its related insomnia.

The Board finds that the evidence is at least in equipoise that sleep apnea arose in service.  The Veteran reported sleep apnea in service in September 2008.  A sleep study was conducted in service.  While the Board does not have access to the results of that study, subsequent studies establishing sleep apnea in November 2009 coupled with the Veteran's reports of witnessed apnea in September 2008 are sufficient to make it at least as likely as not that her current sleep apnea arose in service.  Service connection is therefore granted.

Knee Disabilities

The Veteran claims service connection for a right knee disability and a left knee disability.

Service treatment records reflect that in June 2007 the Veteran reported left knee tightness.

The Veteran underwent a VA examination in November 2008.  Her claims file was not available for review.  She did not report any knee disabilities.  There were no symptoms on examination and ranges of motion were full and pain free.  The examiner did not diagnose a knee disability.

In a November 2009 statement, the Veteran reported knee pain.  In her November 2009 notice of disagreement, she reported that her current knee problems were caused by working in the supply warehouse in service.


VA treatment records reflect that a November 2009 bone scan showed minor degenerative changes in the knees.  In February 2010 she reported left knee pain.  In June 2011 she reported knee pain among symptoms elsewhere.  She was diagnosed with degenerative joint disease with multiple joints affected, but without specific mention of her knees.

A June 2010 VA examination for employability included physical examination of the knees.  Flexion was limited to 135 degrees bilaterally.  There was no objective evidence of pain with active motion.  The Veteran reported pain, stiffness, weakness, decreased speed, and tenderness.  Weekly flare-ups were severe and lasted hours.  No diagnosis was given.

Private treatment records reflect that in June 2011 the Veteran reported pain in both knees.

The Veteran underwent a VA examination for knee and lower leg disabilities in May 2012.  The examination report evaluated her bilateral tibial shin splints and found no other disabilities of the knees or lower legs.

VA treatment records reflect that at a November 2013 podiatry appointment the Veteran was diagnosed with bilateral tenosynovitis of the feet, ankles, and knees.

In a May 2017 statement, the Veteran reported that there was no other possible cause of her arthritis other than her military service.

The Board finds that the November 2009 bone scan showing minor degenerative changes in both knees are sufficient to establish a presumption of chronic arthritis in both knees.  The bone scan occurred less than one year from separation from service.  As such, the Veteran's minor degenerative changes arose less than one year from separation from service, and service connection is therefore granted.



Generalized Arthritis in the Lower Extremities

The Veteran claims service connection for generalized arthritis of the bilateral lower extremities.

In her November 2009 notice of disagreement the Veteran reported a diagnosis of degenerative arthritis in her upper and lower extremities.

VA treatment records reflect that in December 2009 the Veteran reported chronic pain.  Her nurse practitioner noted that a bone scan showed several areas of degenerative joint disease, quite likely due to military physical mandates.

In a June 2010 statement, the Veteran reported that bone scans support her claim for arthritis.  In her September 2010 substantive appeal, she reported that she has arthritis throughout her whole body.  She stated that the June 2010 VA examination did not reflect her true condition because she had recently received injections which temporarily alleviated the pain.

The Veteran underwent a VA examination for knee and lower leg disabilities in May 2012.  The examination report evaluated her bilateral tibial shin splints and found no other disabilities of the knees or lower legs.

In a May 2017 statement, the Veteran reported that there was no other possible cause of her arthritis other than military service.

The Board finds that the evidence weighs against a finding of a current disability of generalized arthritis of the lower extremities.  She is already service connected for osteoarthritis in her feet, and the Board herein grants service connection for arthritis in her knees and denies service connection for an ankle disability.  The Veteran has not specified which other joints her generalized arthritis claim was meant to address, and her later statements such as that made in May 2017 seem to indicate that her generalized arthritis claim and her knee disability claims were essentially for the same symptoms.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Obesity

The Veteran claims service connection for obesity.  In her January 2009 claim she explained that her obesity was due to her medication for service-connected disabilities and due to the disabilities themselves.

In her November 2009 notice of disagreement, the Veteran reported that her obesity was due to her GERD medication.  She also stated that the sexual trauma underlying her PTSD caused her to become addicted to food.

In a May 2017 statement, the Veteran reported that her obesity was due to her service-connected insomnia, which interfered with her metabolism.

The Board finds that obesity is not a disability for which VA compensation benefits are payable.  In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017); see also 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (the Board is bound by OGC opinions).  In general, the opinion concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. § 1110 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection. 

Thus, while the evidence may demonstrate that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a May 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for retinoschisis and peripheral retinal degeneration and entitlement to initial compensable evaluations for costochondritis and residuals of bilateral mid-tibial stress fractures.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Service connection for compartmental exhaustion syndrome of the bilateral ankles is denied.

Service connection for bacterial vaginosis is denied.

Service connection for tingling and numbness of the bilateral upper and lower extremities is denied.

Service connection for fibromyalgia is denied.

Service connection for obstructive sleep apnea is granted.

Service connection for degenerative changes of the right knee is granted.

Service connection for degenerative changes of the left knee is granted.

Service connection for generalized arthritis of the bilateral lower extremities is denied.

Service connection for obesity, to include as secondary to medication for service-connected disabilities, is denied.

The appeal on the issue of entitlement to service connection for retinoschisis has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for peripheral retinal degeneration has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for residuals of bilateral mid-tibial stress fractures has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for costochondritis has been withdrawn and is dismissed.


REMAND

The Veteran seeks an increase to her 10 percent rating for GERD.

The Veteran underwent a VA examination in November 2008.  Her claims file was not available for review.  She reported heartburn, pain behind the breast bone, reflux, and regurgitation of the stomach contents.  She also had symptoms of dysphagia to solids and liquids.  She denied any functional impairment as a result of her GERD.

VA treatment records reflect that in February 2009 the Veteran reported mid-sternal chest pain off and on for the prior few years, which her physician stated was most probably GERD.  A March 2009 esophagogastroduodenoscopy (EGD) showed an erosive esophagus and a non-occlusive Schatzki ring with a normal stomach and duodenum.  In May 2009 she reported chest pain, abdominal pain, vomiting, and reflux for three weeks.  She reported worsening symptoms in June 2009.  At a July 2009 surgical consultation she was diagnosed with GERD partially improved by proton pump inhibitors.  In August 2009 she reported nausea with some vomiting.  The physician's note suggests that it might be related to recent foot surgery, but notes that she still exhibited mid-sternal chest pain.  In October 2009 she reported persistent regurgitation and intermittent heartburn.  The record noted a planned laparoscopic fundoplication pending result of esophageal manometry.  

In her November 2009 substantive appeal, the Veteran reported that her GERD should be rated higher because she was scheduled for upcoming surgery due to chest pain and regurgitation.

In a November 2009 statement, the Veteran reported that she suffers from chest and arm pain and difficulty breathing related to her GERD.

VA treatment records reflect that in January 2010 the Veteran's gastroenterologist found normal manometry.  

At a June 2010 VA examination for employability, the Veteran reported that her GERD causes her to frequently throw up water, food, and stomach acid.  She reported that medication did not help.  Nausea, heartburn, regurgitation, and vomiting occurred several times per week with weekly esophageal distress accompanied by moderate pain in the shoulder, arm, and substernal area.  There was no dysphagia, hematemesis, melena, or dilation.  Overall general health was good and there were no signs of anemia.  GERD was intermittent with remissions.  A swallow study showed safe and effective oropharyngeal swallowing with frequent throat clearing.  The examiner noted moderate effects on the daily activities of exercise, sports, and feeding.

VA treatment records reflect that at a November 2011 consultation the Veteran's gastroenterologist recommended against anti-reflux surgery.  Her symptoms included heartburn, regurgitation, abdominal discomfort, postprandial fullness, and constipation.  Although she had intermittent reflux symptoms, in view of slow gut transit and multiple gastrointestinal complaints, there was concern about surgical complications of dysphagia and gas bloat syndrome.  In March 2012 she again reported persistent chest pain and throat pain when swallowing associated with excessive belching.  She was prescribed medication.

The Veteran underwent a VA examination in May 2012.  She reported burning, nausea, vomiting, and dysphagia.  The examiner noted persistently recurrent epigastric distress, dysphagia, heartburn, reflux, regurgitation, and substernal arm or shoulder pain.  The examiner further noted sleep disturbance caused by reflux, recurrent nausea, and recurrent vomiting, all of which occurred in episodes lasting less than one day more than four times per year.  There was no esophageal stricture, spasm, or acquired diverticulum.  The March 2009 upper endoscopy noting mild esophagitis was noted.  The examiner found that GERD impacted the Veteran's ability to work through distraction and making her tardy if symptomatic prior to work.

VA treatment records reflect that in September 2012 the Veteran reported worsening GERD.  She reported that the medication prescribed in March 2012 had helped but she stopped taking it due to drug interaction concerns.  

More recent VA treatment records show a substantial increase in the Veteran's reported vomiting, and an associated change in her disability picture.  Her gastroenterologists were unsure as to whether she had irritable bowel syndrome, but tests did not establish the disability, and in any event, vomiting is also a symptom of GERD.  As the Veteran has not been examined for her GERD in more than five years and her treatment records show an increase in symptoms, remand is necessary to provide the Veteran with a more current examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of her GERD.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


